
      
        
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 229
        [Docket No. 041108310-5222-03; I.D. 100104H]
        RIN 0648-AS78
        List of Fisheries for 2005
        
          AGENCY:
           National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce. 
        
        
          ACTION:
          Notice of availability; proposed rule; reopening of public comment period.
        
        
          SUMMARY:

          On December 2, 2004, the proposed List of Fisheries (LOF) for 2005 under the Marine Mammal Protection Act (MMPA) was published in the Federal Register. NMFS subsequently prepared a draft Environmental Assessment (EA) on the process for classifying U.S. commercial fisheries on the LOF. NMFS is reopening the comment period on the proposed 2005 LOF for an additional 60 days to allow the public to concurrently review and comment on both the draft EA and proposed 2005 LOF.
        
        
          DATES:
          Comments must be received by October 24, 2005.
        
        
          ADDRESSES:

          Send comments on the proposed 2005 LOF and draft EA to Chief, Marine Mammal Conservation Division, Attn: List of Fisheries, Office of Protected Resources, NMFS, 1315 East-West Highway, Silver Spring, MD 20910. Comments may also be sent via email to 2005LOF.comments@noaa.gov or the Federal eRulemaking portal: http://www.regulations.gov (Follow instructions for submitting comments).

          Comments regarding the burden-hour estimates, or any other aspect of the collection of information requirements contained in the proposed rule, should be submitted in writing to the Chief, Marine Mammal Conservation Division, Office of Protected Resources, NMFS, 1315 East-West Highway, Silver Spring, MD 20910 and to David Rostker, OMB, by e-mail at David_Rostker@omb.eop.gov or by fax to 202-395-7285.
          Copies of the draft EA for this action are available on the NMFS Office of Protected Resources website, which is listed under the Electronic Access portion of this document.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Kristy Long, Office of Protected Resources, 301-713-2322; David Gouveia, Northeast Region, 978-281-9300; Juan Levesque, Southeast Region, 727-551-5779; Cathy Campbell, Southwest Region, 562-980-4060; Brent Norberg, Northwest Region, 206-526-6733; Bridget Mansfield, Alaska Region, 907-586-7642; Chris Yates, Pacific Islands Region, 808-944-2235. Individuals who use a telecommunications device for the hearing impaired may call the Federal Information Relay Service at 1-800-877-8339 between 8 a.m. and 4 p.m. Eastern time, Monday through Friday, excluding Federal holidays. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        Electronic Access
        The proposed 2005 LOF Federal Register notice and draft EA for this action can be downloaded from the NMFS Office of Protected Resources website at http://www.nmfs.noaa.gov/pr/interactions/lof/.
        Background

        On December 2, 2004, the proposed List of Fisheries for 2005 under the Marine Mammal Protection Act was published in the Federal Register (69 FR 70094). NMFS must categorize each commercial fishery on the LOF into one of three categories under the MMPA based on the level of serious injury and mortality of marine mammals that occurs incidental to the fishery. NMFS must publish in the Federal Register any necessary changes to the LOF after notice and opportunity for public comment. In the proposed LOF for 2005, NMFS proposed several fishery classification, fishery name, and organizational changes. In particular, NMFS proposed to reclassify the California/Oregon thresher shark/swordfish drift gillnet (≥14 in. mesh) from Category II (occasional incidental mortality and serious injury) to Category I (frequent incidental mortality and serious injury) and to reclassify the Northeast bottom trawl, Mid-Atlantic bottom trawl, and five Alaska fisheries from Category III (remote likelihood of or no known incidental mortality and serious injury) to Category II. The five Alaska fisheries include the following: Bering Sea and Aleutian Islands (BSAI) flatfish trawl, BSAI Greenland turbot longline, BSAI pollock trawl, Bering Sea sablefish pot, and Gulf of Alaska Pacific cod longline.

        NMFS extended the comment period on the proposed 2005 LOF for an additional 30 days (70 FR 776, January 5, 2005). In that Federal Register notice, NMFS also announced its intent to prepare an EA on the process for classifying fisheries on the LOF. NMFS is reopening the comment period on this proposed action to allow the public an opportunity to review and comment on the draft EA and supplement any previous comments on the proposed 2005 LOF. Therefore, NMFS is reopening the public comment period on the proposed LOF for 2005 for an additional 60 days.
        
          Dated: August 22, 2005.
          William T. Hogarth,
          Assistant Administrator for Fisheries, National Marine Fisheries Service.
        
      
      [FR Doc. 05-16939 Filed 8-24-05; 8:45 am]
      BILLING CODE 3510-22-S
    
  